                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne           )
Abelmann, as successor-in-interest to           )
Leanne Abelmann, deceased                       )
                                                )
       Plaintiffs and Counterclaim              )
       Defendants,                              )    ORDER
                                                )
       vs.                                      )
                                                )
SmartLease USA, LLC,                            )
                                                )
       Defendant, Counterclaimant, and          )
       Third-Party Plaintiff,                   )
                                                )    Case No. 4:14-cv-040
       vs.                                      )
                                                )
Executive Housing Solutions, LLC; Ray           )
Wurth, Don Gibson, and Richard Church           )
a/k/a Chad Church, d/b/a Executive              )
Housing Solutions, LLC; Ray Wurth, Don          )
Gibson, Richard Church a/k/a Chad Church,       )
                                                )
              Third-Party Defendants.           )


       The court held a status conference in the above-captioned action on March 19, 2020.

Pursuant to its discussion with the parties, the court ORDERS:

       1.     The final pretrial conference set for March 30, 2020, shall be rescheduled for June

              30, 2020, at 10:00 a.m. CDT by telephone. The court shall initiate the conference

              call.

       2.     The jury trial set for April 14, 2020, shall be rescheduled for July 14, 2020, at 9:00

              a.m. in Bismarck before the undersigned. A nine (9) day trial is anticipated.

       3.     Responses to the motions in limine filed by plaintiffs on March 13, 2020, are due by


                                                1
       March 27, 2020. Plaintiffs replies are due by April 6, 2020.

4.     Responses to the motions in limine filed by defendant on March 16, 2020, are due

       by March 30, 2020. Defendant’s replies are due by April 10, 2020.

5.     A hearing on the motions in limine is scheduled for April 16, 2020, at 2:00 PM CDT

       by telephone. The court shall initiate the conference call.

IT IS SO ORDERED.

Dated this 19th day of March, 2020.

                                        /s/ Charles S. Miller, Jr.
                                        Charles S. Miller, Jr., Magistrate Judge
                                        United States District Court




                                        2
